MEMORANDUM**
The district court properly granted summary judgment to the United States because it is undisputed that Day lacked an approved Plan of Operation allowing her to maintain a cabin on her mining claim. See 36 C.F.R. § 228.4; United States v. Brunskill, 792 F.2d 938, 940-41 (9th Cir.1986). Day’s contention that the Forest Service lacks the authority to regulate mining is unavailing because her claim is located on National Forest Lands and is subject to the Department of Agriculture’s regulations. See United States v. Richardson, 599 F.2d 290, 294 (9th Cir.1979). Furthermore, Day’s contention fails because the Forest Service is only regulating the use of the surface resources, and not any substantive mining activities in which Day may be engaged. See Brunskill, 792 F.2d at 940-41.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.